11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jesus Valenzuela Amaro,                       * From the 385th District Court
                                                of Midland County
                                                Trial Court No. CR46174.

Vs. No. 11-16-00246-CR                        * August 23, 2018

The State of Texas,                           * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, J.;
                                                Gray, C.J., sitting by assignment;
                                                and Wright, S.C.J., sitting by
                                                assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is error
in one of the judgments below. Therefore, in accordance with this court’s opinion, we
modify the judgment of the trial court in Count II to delete the cumulation order and
to reflect that the sentences in Counts I and II are to be served concurrently. As
modified, we affirm the judgments of the trial court.